Citation Nr: 9910896	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  98- 03 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for 
postoperative proximal gastric vagotomy, history of duodenal 
ulcer, hiatal hernia, and Barrett's esophagitis, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 1984.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 1998 rating decision 
by the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs which continued a 20 percent 
disability evaluation for the disability in question.  A 
notice of disagreement (NOD) was received in March 1998.  The 
statement of the case (SOC) was issued in March 1998, and the 
veteran's substantive appeal was received in that same month.  
The veteran and his spouse testified at a personal hearing in 
July 1998.

During the pendency of the current appeal, a Hearing Officer 
decision dated in August 1998 increased the evaluation to 30 
percent.  However, since there has been no clearly expressed 
intent to limit the appeal on this issue to entitlement to a 
specified disability rating, the RO and Board are required to 
consider entitlement to all available ratings for that 
disorder.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Accordingly, the increased rating for the gastrointestinal 
disorder remains in appellate status.


FINDING OF FACT

The veteran's service-connected postoperative proximal 
gastric vagotomy, history of duodenal ulcer, hiatal hernia, 
and Barrett's esophagitis, is not currently manifested by 
demonstrably confirmative postoperative complications of 
stricture or continuing gastric reaction; his 
gastrointestinal disability is not productive of anemia and 
weight loss, recurrent incapacitating episodes averaging 10 
days or more in duration at least four times a year, nor do 
his symptoms result in severe impairment of health. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for postoperative proximal gastric vagotomy, history 
of duodenal ulcer, hiatal hernia, and Barrett's esophagitis, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.3, 4.7, 38 C.F.R. § 4.114, 
Diagnostic Codes 7305, 7348, 7346 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), has held that a mere allegation that a service-
connected disability has increased in severity is sufficient 
to establish an increased rating claim as well-grounded.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Further, after examining the record, the Board is also 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Littke v. 
Derwinski, 1 Vet. App. 90, 91 (1990).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The determination of whether 
an increased evaluation is warranted is to be based on a 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

By a rating decision dated in September 1984, service 
connection was granted, and a 20 percent disability 
evaluation assigned.  An August 1987 rating decision reduced 
the disability evaluation assigned the veteran's service-
connected duodenal ulcer to 10 percent.  Following a timely 
appeal by the veteran, a 20 percent disability evaluation was 
restored by a December 1987 rating decision.  A March 1988 
rating decision assigned a temporary total disability 
evaluation pursuant to 38 C.F.R. § 4.30 ("Paragraph 30") 
following a January 1988 vagotomy.  

In July 1997, the veteran filed a claim of entitlement to an 
increased rating for his service-connected gastrointestinal 
disorder.  His claim was denied by rating decision in January 
1998, and the present appeal ensued.  During the pendency of 
the appeal, the disability rating was increased from 20 
percent to 30 percent effective from February 1997.  

Pertinent evidence relevant to the veteran's increased rating 
claim includes a VA outpatient treatment report dated in 
February 1997, which shows complaints of acid reflux, 
consisting of increased symptoms of constant burning in his 
mid-epigastric region, which was worse upon eating.  The 
veteran weighed 212 pounds.  He was assessed with a history 
of ulcer disease, gastroesophageal reflux symptoms, and rule 
out Helicobacter pylori (H. pylori).  Following treatment for 
H. pylori, the veteran continued to have reflux symptoms.  VA 
outpatient clinical evaluation in April 1997 assessed 
gastroesophageal reflux disease (GERD), still symptomatic.

The veteran was afforded his most recent VA examination of 
the stomach in October 1997.  He complained of esophageal 
hiatal hernia, esophageal erosion, and dysphagia following 
peptic ulcer and vagotomy.  The veteran reported that his 
heartburn was worse than ever, despite Zantac and frequent 
antacids.  He was currently taking Lansoprazole, having tried 
Famotidine to no avail.  The veteran reported that he had 
lost weight, in an effort to relieve the symptoms of his 
hiatal hernia.  He found it necessary to take large 
quantities of Tums.  Examination of the abdomen revealed no 
point tenderness over the epigastrium, no palpable organs, 
and no other gastrointestinal findings of note.  The veteran 
was described as well-developed and adequately nourished.  
The diagnoses were:  peptic ulcer disease, which started in 
1984 during active service; recurrent disease from 1988 
requiring partial vagotomy; and hiatal hernia with 
gastroesophageal reflux disease, resistant to hydrogen iron 
blockers, antacids, weight loss, and antibiotic treatment for 
H. pylori.

The veteran presented for VA clinical evaluation in June 1998 
with complaints of waking and feeling suffocated due to food 
coming up in his throat.  He reported vomiting if large 
quantities of food were ingested, although he did not have 
epigastric burning.  His weight was 224 pounds.  Examination 
revealed positive bowel sounds, a nontender abdomen, and no 
epigastric tenderness.  The assessment was history of peptic 
ulcer disease, status post partial vagotomy, 1988, and hiatal 
hernia with gastroesophageal reflux disease, symptomatic 
despite medical therapy.  A June 1998 fee-basis surgical 
pathology report of a biopsy of the esophagus diagnosed 
changes consistent with Barrett's esophagus, intestinal type.  
VA gastrointestinal clinical evaluation in July 1998 was 
unremarkable.  The assessment was gastroesophageal reflux 
disease with Barrett's esophagus, still having reflux 
symptoms.

During his July 1998 hearing at the RO, the veteran testified 
that he suffered from residual effects of the vagotomy, to 
include acid reflux, gasping for air at night, soft bowel 
movements, regurgitation of food, and using pillows to raise 
his chest at night.  He further testified that he maintained 
his weight, walked each day, and had not had narrowing of the 
esophagus.

The veteran contends that he suffers from continuous pain, 
ranging from moderate to severe, and that he vomits at least 
once a week and suffers from continual loose bowels.  He also 
avers that he regurgitates at night, and that his hiatal 
hernial is the result of a vagotomy which was performed by VA 
in January 1988.  The veteran also states that his 
symptomatology impairs his work as a pastor, because he 
depends on his ability to speak and maintain a positive 
public image.

The veteran's service-connected postoperative proximal 
gastric vagotomy, history of duodenal ulcer, hiatal hernia, 
and Barrett's esophagitis, is currently evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7348 (vagotomy with pyloroplasty or gastroenterostomy).  
That section provides a 30 percent disability evaluation for 
symptoms and confirmed diagnosis of alkaline gastritis, or of 
confirmed persisting diarrhea.  A 40 percent disability 
evaluation is assigned for demonstrably confirmative 
postoperative complications of stricture or continuing 
gastric retention.  Because the evidence of record does not 
show that the veteran suffers from stricture or gastric 
retention, an increased disability evaluation is not 
warranted under Diagnostic Code 7348.

The Board will also evaluate the veteran's disability under 
38 C.F.R. § 4.114, Diagnostic Code 7305 (ulcer, duodenal).  
The veteran's gastrointestinal disorder had been rated 
pursuant to this code section prior to the August 1998 
Hearing Officer decision.  Under that section, a 40 percent 
disability evaluation is warranted for moderately severe 
symptomatology, which is less than severe but with impairment 
of health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four times per year.  Again, because the evidence of 
record does not show that the veteran suffers from the listed 
symptomatology, an increased disability evaluation is not 
warranted under Diagnostic Code 7305.

In view of the inclusion of hiatal hernia in the description 
of the veteran's disability, the provisions o Diagnostic Code 
7346 should also be considered.  Under this code, a 30 
percent rating is for application for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
next higher rating of 60 percent if for application for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
After reviewing the evidence, the Board believes that the 
veteran's current disability picture falls within the 
criteria for a 30 percent rating under Diagnostic Code 7346.  
The criteria for a 60 percent rating have not been met.  
Although there is no doubt that the veteran continues to 
suffer significant gastrointestinal symptoms, the medical 
record in its totality does not show severe impairment of 
health as a result. 

In sum, the Board is unable to find a basis for assignment of 
a rating in excess of the current 30 percent under any 
applicable Diagnostic Codes at this time.  The Board has also 
considered the provisions of 38 C.F.R. § 4.7, but finds that 
there is no question presented as to which of two or more 
evaluations would more properly classify the severity of the 
veteran's gastrointestinal disorder.

The Board further finds that the evidence does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
record does not reflect frequent periods of hospitalization 
because of the service-connected gastrointestinal disorder, 
nor interference with employment to a degree greater than 
that contemplated by the regular schedular standards, which 
are based on the average impairment of employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992).  Therefore, the 
Board finds that the criteria for submission for an 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching this decision, the Board has considered the 
benefit-of-the-doubt rule.  However, as the preponderance of 
the evidence is against the veteran's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  In closing, the 
Board emphasizes to the veteran that he may always advance a 
new increased rating claim should the severity of his 
disability increase in the future. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

